     Case 5:20-cv-01559-JGB-SHK Document 30-7 Filed 12/14/20 Page 1 of 4 Page ID #:469



1      SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
2      ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
3      SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
4      ANNIE SHI (SBN: 327381)
       Covington & Burling LLP
5      415 Mission St., Ste. 5400
       San Francisco, CA 94105
6      Telephone: (415) 591-6000
7      JENNIFER STARK (SBN: 267062)
       Jennifer.Stark@disabilityrightsca.org
8      AARON FISCHER (SBN: 24739
       Aaron.Fischer@disabilityrightsca.org
9      ANNE HADREAS (SBN: 253377)
       Anne.Hadreas@disabilityrightsca.org
10     SARAH GREGORY (SBN: 303973)
       Sarah.Gregory@disabilityrightsca.org
11     KIM PEDERSON (SBN: 234785)
       Kim.Pederson@disabilityrightsca.org
12     Disability Rights California
       1330 Broadway, Suite 500
13     Oakland, CA 94612
       Telephone: (510) 267-1200
14     Facsimile: (510) 267-1201
15     Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17
                                  UNITED STATES DISTRICT COURT
18
                              CENTRAL DISTRICT OF CALIFORNIA
19
                                        EASTERN DIVISION
20
       RICHARD HART et al., individually and on         Case No. 5:20-cv-1559-JGB-SHK
21
       behalf of all others similarly situated,
22                                                      DECLARATION OF CHARLES
                    Plaintiffs,                         JACKSON
23
       v.                                               Date: TBD
24                                                      Time: TBD
       STEPHANIE CLENDENIN, Director of                 Judge: Hon. Jesus G. Bernal
25                                                      Courtroom: 7D
       California Department of State Hospitals, in
26     her official capacity et al.,                    Compl. filed: 08/05/2020
27
                    Defendants.
28


                                     DECLARATION OF CHARLES JACKSON
     Case 5:20-cv-01559-JGB-SHK Document 30-7 Filed 12/14/20 Page 2 of 4 Page ID #:470



 1                           DECLARATION OF CHARLES JACKSON
 2     I, Charles Jackson, hereby declare:
 3           1.     I make this declaration based on my own personal knowledge and if called
 4     to testify I could and would do so competently as follows:
 5           2.     I am currently a patient at Patton State Hospital (Patton) in San Bernardino
 6     County, California. I have been at Patton for about eight years.
 7           3.     I have diabetes. I learned from watching the news on television that my
 8     diabetes puts me at high risk of having a severe case of COVID-19.
 9           4.     I have first-hand experience of the COVID-19 pandemic at Patton. Earlier
10     this year, I tested positive for COVID-19 and had to be taken to the to the hospital
11     because I could not breathe.
12           5.     About five people from EB-09, the unit where I live at Patton, have died
13     after contracting COVID-19. We had a memorial for them on the unit. I was very
14     stressed when I got sick with the virus, and it was stressful and sad for our unit as a whole
15     to lose fellow patients.
16         I got so sick from COVID-19 while at Patton that I needed to be hospitalized.
17           6.     In early summer of this year, patients on EB-09 started testing positive for
18     COVID-19. Unit EB-09 houses about forty-five patients. We all share bedrooms,
19     bathrooms, a day hall, telephones, and a dining hall.
20           7.     At that time in the early summer, patients who tested positive were not
21     immediately moved off of the unit. Instead, they were moved to another side of the unit,
22     beyond a set of doors that close so we could be separated from each other.
23           8.     When patients on EB-09 started testing positive for COVID-19, Patton staff
24     tested everyone in the unit. My first test for COVID-19 was negative.
25           9.     After I tested negative for COVID-19, Patton staff moved a patient into my
26     room who had previously been housed on the side of EB-09 where they were moving
27     people who tested positive. While the staff said he tested negative, he was coughing all
28     over the place. I was really worried that he had COVID-19.

                                                    2
                                      DECLARATION OF CHARLES JACKSON
     Case 5:20-cv-01559-JGB-SHK Document 30-7 Filed 12/14/20 Page 3 of 4 Page ID #:471



 1              10.   Shortly after, I started feeling sick. I had a bad cough and could not breathe.
 2     I felt like my temperature was going up and down, and I was sweating a lot. I also had
 3     headaches, and felt generally weak. I could not taste or smell, and I did not have an
 4     appetite. About five days after my first test, Patton staff tested me again for COVID-19.
 5     I learned later that I was positive for COVID-19.
 6              11.   At the time I got tested for COVID-19 the second time, Patton staff said that
 7     my temperature was pretty high. I remember not being able to breathe well. Patton
 8     called an ambulance. They gave me a mask, put me on a gurney, and the ambulance took
 9     me to the hospital. I felt very nervous. I did not know if I would live or die because I
10     could not breathe.
11              12.   I spent about two weeks at the hospital, where they confirmed I had COVID-
12     19.
13              13.   While at the hospital, I got oxygen through my nose. Thankfully, I did not
14     have to be put on a ventilator. The whole time I was there, I felt like I was in a dream-
15     like zone that was out of touch with the world. I kept wondering if I was going to make
16     it.
17              14.   After recovering from COVID-19, I got discharged from the hospital and
18     returned to Patton.
19              15.   When I first got back, Patton put me in the single room on the side of EB-09
20     for a few hours. Then, I was moved to EB-11, where Patton is housing all of the patients
21     who test positive for COVID-19. Staff told me that I had to go there because I could still
22     pose a risk to other patients, and I needed to be medically cleared.
23              16.   After two weeks on EB-11, I returned to EB-09, where I have been ever
24     since.
25           After experiencing multiple exposures to COVID-19 at Patton, I continue to be
26                           afraid of the virus spreading through the facility.
27              17.   Since I returned to EB-09, our unit was exposed to COVID-19 again and put
28     on quarantine for about two weeks. I believe this was around the month of August.

                                                      3
                                      DECLARATION OF CHARLES JACKSON
Case 5:20-cv-01559-JGB-SHK Document 30-7 Filed 12/14/20 Page 4 of 4 Page ID #:472




                                           4
